Citation Nr: 0815023	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which denied an increase in the 30 percent evaluation then 
assigned for the veteran's PTSD.  By rating action in August 
2002, the RO granted an increased rating to 50 percent, 
effective from January 4, 2002, the date of receipt of the 
veteran's claim for increase.  38 C.F.R. § 3.400(o)(2).  

In February 2004, the Board denied an evaluation in excess of 
50 percent, and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In September 2004, the Court 
granted a joint motion to vacate and remand the February 2004 
Board decision.  The Board remanded the appeal for additional 
development in December 2004.  

In December 2005, the Board continued the 50 percent 
evaluation, and the veteran appealed to the Court.  In 
November 2006, the Court granted a Joint Motion to vacate and 
remand the December 2005 Board decision.  The Board remanded 
the appeal for additional development in April 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's symptoms for PTSD are not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including 
Diagnostic Codes 9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim for an increased 
evaluation for PTSD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the veteran was notified by VA to submit evidence which 
showed that his psychiatric disorder had worsened and the 
effect his disability had on his daily activities.  The 
letter provided examples of the types of evidence the veteran 
could submit and informed him that VA would assist him in 
obtaining any such evidence.  Further, the diagnostic code 
under which the veteran's PTSD is rated includes criteria 
demonstrating a noticeable worsening of symptoms and the 
effect it has on his employment and daily life.  In this 
regard, the veteran reported the effect his PTSD had on his 
daily activities (the veteran is 88 years old and retired) on 
the various VA examinations and outpatient reports during the 
pendency of the appeal.  Thus, to the extent that the VCAA 
notice in this case is deemed to be deficient under Vazquez-
Flores, based on the communications sent to the veteran and 
his representative over the course of this appeal, he clearly 
has actual knowledge of the evidence he is required to submit 
in this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, VCAA letters dated in January 2002, January 
2005, and May 2007 were sent to the veteran.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although some of the letters were 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in October 2005 and August 2007.  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34; See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was also notified 
of the evidence that was needed to substantiate his claim for 
a higher evaluation for PTSD, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA treatment 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA twice 
and was seen on an outpatient basis on numerous occasions 
during the pendency of the appeal.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Rating

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (2007).  Separate ratings may be assigned for 
separate periods of time based on the facts found.  This 
practice is known as "staged" ratings."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. § 
5110(b)(2) (West 2002).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

PTSD

The veteran is currently assigned a 50 percent evaluation for 
PTSD, and believes that a higher evaluation is warranted.  
The veteran's principal symptomatology includes difficulty 
sleeping, nightmares, and depressed mood.  

The Board has reviewed all the evidence of record, including 
but not limited to the numerous VA outpatient records from 
2001 to the present and the March 2002 and June 2007 VA 
psychiatric examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  

In this case, the clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 70 percent or higher under the 
criteria cited above at anytime during the pendency of this 
appeal.  The Board does not dispute the fact that the veteran 
has significant symptoms associated with his PTSD and does 
not attempt to minimize his complaints or his great sacrifice 
and contributions to this country.  However, the findings 
from the two VA examinations and the numerous outpatient 
reports during the pendency of this appeal do not show that 
his symptoms cause occupational and social impairment to the 
extent or severity commensurate with the rating criteria for 
an evaluation in excess of 50 percent.  The evidence shows 
that the veteran has attended group counseling once a week, 
except when he vacations in Florida for two to three months a 
year, since 2001.  Although the veteran's attorney's asserts 
in the September 2004 Joint Remand that the outpatient notes 
from June 2001 to July 2002 indicated that the veteran had 
"minimal participation and was mostly quiet and observant", 
a review of all of the notes from 2001 to the present showed 
that the veteran actively participated in group discussions 
and interacted well with all members, and has done so 
throughout the pendency of this appeal.  

Specifically, a clinical note in July 2001, indicated that 
the veteran alternated between periods of silence and 
observation and active process, but always contributed to the 
group.  The records showed that while the veteran was 
sometimes less vocal in group discussions, he was always 
attentive, responded to direct questions, and accepting of 
other points of views.  Most of the outpatient notes showed 
that the veteran was very active and vocal in the weekly 
sessions, and that he had good attention and processed 
information well, even when the subject matter was personally 
painful.  (See November 2001 outpatient note).  The veteran 
often offered advice to other members and engaged in spirited 
discussions on subjects ranging from personal combat 
experiences in World War II, current events and political 
issues, to the conflict in Iraq.  The reports made frequent 
references to the veteran using his resources (information 
from group discussions) well and for his own benefit.  (See 
November and December 2001 outpatient notes).  The notes also 
indicated that the veteran reported that the sessions were 
helpful.  (See April 2004 outpatient note).  

A VA evaluation report in July 2003, noted that the veteran 
still experienced major symptoms of PTSD.  He was angry that 
his PTSD will not remit and was bitter about the lack of 
understanding of PTSD by the general public.  The veteran was 
a farmer, but was less active in the business since turning 
his farm over to his sons, though he continued to help out 
when ever possible.  On psychological assessment, the 
veteran's cognitive function was good and his communications 
skills were excellent.  The veteran reported nightmares, 
intrusive thoughts, and weeping for no apparent reason, and 
said that he socialized only with extended family, including 
one group member he had known since childhood.  The veteran 
was a popular member of the therapy group and was respected 
by his peers.  He attended church on a regular basis, though 
he reported some problems with his pastor concerning comments 
the pastor made about PTSD. 

In a May 2005 progress note, it was reported that the 
veteran's attendance was good, but that he continued to 
exhibit symptoms of severe PTSD and had required post-group 
sessions on occasion due to depressive ideations.  
Issues/problems/needs were reported to be nightmares, 
intrusive thoughts, and severe depressive episodes secondary 
to PTSD episodes.  In a December 2005 group counseling note, 
the veteran was reported to not seem depressed, but 
dispirited.  In a January 2006 group counseling note, the 
veteran expressed frustration by the lack of remittance in 
symptoms after decades and the lack of recognition by 
veteran's benefits who continued to turn down the veteran's 
requests for increase.  Later, at a January 2006 group 
counseling session, the veteran reported that he was upset by 
a physician who seemed to "scold" the veteran and advised 
him to stop dwelling on the war so much.  The veteran 
reportedly felt upset and confused since he could not stop 
the process of intrusive thoughts.  The veteran was described 
as deeply disturbed that there never seemed to be any answers 
to his most anguished questions about PTSD and his 
experiences.  Later in a January 2007 group session, the 
veteran was described as more resigned each session that 
others, including the government "may never truly 
acknowledge" his PTSD.  In a February 2006 psychiatry note, 
the veteran was reported to be doing fine, had no complaints, 
and was coping well.  He was coherent and relevant.  His mood 
was fair.  He was in good contact with reality.  Fair 
judgment and insight were reported.  There were no 
hallucinations or delusions.  The veteran continued to be an 
active group participant through June 2007 despite reported 
medical difficulties and advanced age.  In November 2006, the 
veteran was noted to still be cognitively sharp and made good 
points, but continued to insist that combat veterans could 
never be fully understood by the public and remained bitter 
and disillusioned by this.

Most of the group therapy notes did not include any mental 
status findings.  However, the few notes that did, showed 
that the veteran was alert, stable, and well oriented.  His 
attention was good and he was coherent and relevant.  The 
veteran denied any suicidal or homicidal ideations or any 
hallucinations or delusions.  His hygiene and grooming were 
good and his insight and judgment were fair.  (See December 
2001, July 2002, and February 2006 outpatient notes).  It is 
significant to note, however, that while there were 
references to either a fair or depressed mood, there were no 
significant mental status findings reported on any of the 
numerous outpatient notes from 2001 to the present.  

The findings from the two VA examinations during the pendency 
of the appeal were not materially different and showed that 
the veteran was coherent, well oriented, and cooperative.  
Although the veteran was anxious, tense, nervous, and upset 
when examined by VA in March 2002, his memory was good and he 
denied any suicidal or homicidal ideations.  The examiner 
noted that the veteran's symptoms had worsened since his last 
examination and that he was more emotional and more 
depressed.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 for the current period, and a 
high of 65, presumably for the past year.  

Subsequent to the March 2002 VA examination, the RO granted 
an increased rating to 50 percent, effective from January 4, 
2002, the date of receipt of the veteran's claim for 
increase.  38 C.F.R. § 3.400(o)(2).  

When examined by VA in June 2007, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history from 1998 to the 
present.  The examiner recorded the veteran's complaints and 
discussed the findings from various VA medical reports of 
record.  He noted that the veteran was not taking any 
psychotropic medications and opined that, overall, the 
veteran's psychiatric symptoms appeared to be of moderate 
severity and occurred at various intervals over the past 
year.  The veteran reported that he retired from farming in 
1984, and turned over all of the business to his son and 
grandson in 2001.  He said that he went to the farm about 
five days a week and helped out by running errands.  The 
veteran reported a close and loving relationship with his 
wife of 65 years, and with his children and grandchildren.  
He went out to lunch with his wife on occasional, and 
attended church on Sundays.  He reported several close 
friends from church and said that he and his wife enjoyed 
vacations together.  

On mental examination, the veteran was alert, coherent, and 
cooperative.  He was appropriately dressed with good grooming 
and hygiene, and was able to independently care for his 
personal hygiene and other basic needs of daily living.  His 
eye contact was good, his affect appropriate, and he 
displayed no inappropriate behaviors.  The veteran's memory 
was fair and his concentration good.  His insight, judgment, 
and comprehension were in the average range, though the 
veteran reported some minor memory problems since his 
cerebral accident in the recent past.  The veteran's speech 
was fluent, of normal rate, and well articulated.  His speech 
patterns were logical, relevant, coherent, and goal-directed.  
He denied any psychotic symptoms or any suicidal or homicidal 
ideations.  Despite the veteran's complaints of disturbed 
sleep due to nightmares and pain related to his numerous 
physical problems, the examiner noted that he displayed an 
above average level of energy and activity for an 87 year 
old.  The veteran did not report any panic attacks or panic 
like symptoms, or any obsessive or ritualistic behaviors that 
would interfere with routine activities.  The examiner 
commented that the veteran described only mild to moderate 
psychosocial dysfunction related to his PTSD.  The diagnoses 
included PTSD, and the examiner assigned a current GAF score 
of 55.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  38 C.F.R. 
§ 4.130 (2007).  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any thought disorder, psychosis, 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  The two VA examinations and numerous outpatient 
notes from 2001 to the present, showed that the veteran's 
thought processes were goal directed, logical and coherent.  
His personal hygiene was appropriate, and he displayed no 
evidence of a thought disorder or psychosis.  The veteran has 
been married for 65 years and has a close and loving 
relationship with his wife, his children and his 
grandchildren.  Although retired from farming for many years, 
he continues to help around the farm to the extent that his 
physical disabilities allow.  He attends therapy sessions 
weekly, interacts well with other group members, takes yearly 
vacations with his wife, and visits with other family members 
on a regular basis.  He also attends church on Sundays, and 
has several friends from the church.  

In short, the evidence of record does not show that the 
veteran's symptomatology is reflective of the severity and 
persistence to warrant an evaluation in excess of 50 percent 
under the criteria discussed above.  The veteran does not 
demonstrate occupational and social impairment due to 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittent, illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

Clearly, the evidence shows reduced reliability and some 
problems with depressed mood.  However, the evidence does not 
suggest that his PTSD symptoms are of such severity to 
warrant a rating of 70 percent or higher.  Accordingly, the 
Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating in 
excess of 50 percent at anytime during the pendency of the 
appeal.  As the preponderance of the evidence is against the 
claim, the appeal is denied.  




ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


